COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 GERONIMO FRANCISCO RIVERA                                     No. 08-19-00223-CR
 A/K/A GERONIMO FRANCISCO                        §
 RIVERA-LOZOYA,                                                  Appeal from the
                                                 §
                           Appellant,                           171st District Court
                                                 §
 v.                                                          of El Paso County, Texas
                                                 §
 THE STATE OF TEXAS,                                           (TC# 20150D05113)
                                                 §
                            State.
                                         O R D E R

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 24, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Eduardo Lerma, the Appellant’s attorney, prepare the

Appellant’s Brief and forward the same to this Court on or before April 24, 2021.

       IT IS SO ORDERED this 15th day of March, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.